Citation Nr: 0824857	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  06-34 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder effective prior to 
December 22, 2006.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder effective as of December 22, 2006.

3.  Entitlement to service connection for a back condition, 
to include lumbosacral strain with mild scoliosis. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 2001 to 
August 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision in July 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service connection 
for the veteran's back condition and granted service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran filed a timely appeal with respect to the service 
connection denial and the initial disability evaluation for 
PTSD.   

The veteran requested a personal hearing before the Board in 
November 2006.  In October 2007, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
appellate review without a hearing.  See 38 C.F.R. § 20.704 
(2007).

The issue of service connection for lumbosacral strain with 
mild scoliosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the veteran's PTSD has been 
manifested by chronic sleep impairment that includes 
difficulty falling asleep, frequent waking, nightmares, and 
night sweats; anxiety; hypervigilance; and inability to be in 
crowded places.

2.  At no point during the appeal does the evidence show that 
PTSD caused panic attacks occurring more than once a week, 
difficulty in understanding commands, impaired memory or 
abstract thinking, obsessional behaviors, psychotic 
disturbances, or other symptoms on par with the level of 
severity exemplified in these manifestations.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 30 percent rating for PTSD, 
effective prior to December 22, 2006, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2007).

2.  The criteria for a rating in excess of 30 percent for 
PTSD, effective as of December 22, 2006, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January and March 2006, the agency 
of original jurisdiction (AOJ) satisfied its duty to notify 
the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the AOJ notified the veteran of the process by 
which initial disability ratings and effective dates are 
established, information and evidence that VA would seek to 
provide, and information and evidence that the veteran was 
expected to provide.  The duty to notify has been fulfilled. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 



Disability Evaluation

The veteran seeks a higher initial evaluation for his 
service-connected PTSD.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

By the July 2006 rating decision on appeal, service 
connection was established for PTSD effective in August 2005.  
It was evaluated as 10 percent disabling.  The veteran's 
appeal stems from a disagreement with his initial rating.  As 
such, the Board will consider whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, the RO granted 
an increased evaluation for the service-connected PTSD from 
10 percent to 30 percent.  This increase became effective on 
December 22, 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status.  As such, this decision will separately 
address the merits of the claim, first for a rating in excess 
of 10 percent between August 2005 and December 2006, and 
second for a rating in excess of 30 percent after the grant 
of the December 2006 increase. 

Under the rating criteria for mental disorders, a 30 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment, with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  38 
C.F.R. § 4.130, DC 9411.

A higher 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  Id. 

A total rating (100 percent) requires total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  Id. 

The "such symptoms as" language of the diagnostic codes 
listed above means "for example" and does not represent an 
exhaustive list of symptoms that must be found before 
granting the rating of that category.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

In assigning the initial evaluation (10 percent) for the 
veteran's PTSD prior to December 2006, the RO considered his 
pertinent history and the objective medical findings, 
deciding that there was social impairment due to mild or 
transient symptoms of anxiety, hypervigilance, and avoidance 
of activities that reminded him of military service.  The RO 
further determined that an evaluation higher than 10 percent 
was not warranted because there was not an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.  See Rating 
decision, July 2006. 

The evidence prior to December 2006 includes the veteran's 
April 2006 VA examination.  Symptoms reported at that time 
included restless sleep interrupted by vivid nightmares 
approximately two to three times per week, hypervigilance, 
anxiety experienced particularly in public situations or 
large crowds, irritability, and tension especially when 
driving.  The veteran stated that he liked his job as a 
computer technician and got along well with his customers and 
coworkers.  The veteran further reported strong familial 
relationships with his wife and two stepchildren.  At the 
time of the exam, the veteran's speech was rational and 
coherent.  He reported no suicidal or homicidal ideation.  
The veteran was oriented to person, place and time and the 
veteran's memory, both remote and recent, appeared intact.  
The examiner found no evidence of delusions, hallucinations, 
or other evidence of psychosis.  The examining psychologist 
opined that despite symptoms suggestive of an anxiety 
disorder, the veteran's overall psychosocial functioning was 
relatively unimpaired.  See VA examination report, April 
2006.  

The concurrent medical evidence shows treatment for PTSD from 
private providers beginning in September 2005 and reflects 
upon the veteran's mental status with more specificity.  At 
that time, the veteran was described as having an anxious, 
depressed, and pessimistic mood with restricted affect, 
moderate level of distress, and slow speech.  His PTSD 
symptoms included panic attacks, avoidance of loud noises, 
hypervigilance, nightmares, a dislike of crowds, and anxiety 
that was so frequent and severe as to interfere with his 
ability to eat.  See Private treatment record, September 
2005.  Subsequent treatment notes indicate that the veteran 
was only sleeping a few hours per night and had lost 30 
pounds due to appetite disturbance.  See Private treatment 
record, January 2006.  

The record also shows that the veteran received a Reserve 
Officer Training Corps (ROTC) scholarship to Texas A&M 
University, but that his anxiety caused him to drop out of 
school after only two weeks.  Furthermore, although the 
veteran was highly motivated and consistently oriented to 
time and place, his anxiety and other PTSD symptoms affected 
his ability to do his job as a computer technician.  See 
Private treatment record, September 2005; see also VA 
examination, April 2006.    

Based on this evidence, a higher evaluation of 30 percent is 
warranted for the period between August 2005 and December 
2006.  While the private treatment records reflect similar 
symptomatology as that reported upon VA examination, they 
demonstrate a more severe degree of disability.  As such, the 
April 2006 VA opinion appears to be inconsistent with the 
other evidence of social and occupational impairment 
contained within the record.  Of particular note is the 
veteran's diminished capacity to maintain his occupational 
status, first as an ROTC cadet and university student, and 
later as a computer technician, a job that the veteran 
reported quitting due to PTSD related symptoms and a lack of 
medication.  See Statement in Support of Claim, August 2006.  
The intermittent periods of inability to perform occupational 
tasks, combined with the symptoms of depressed mood, anxiety, 
suspiciousness, and chronic sleep impairment, more nearly 
approximate those symptoms contemplated for the 30 percent 
rating.  

A rating higher than 30 percent, however, is not warranted 
for the initial appellant period.  Neither the VA exam, nor 
the concurrent private treatment records demonstrated 
symptoms such as memory impairment, panic attacks more than 
once per week, suicidal ideation, obsessional rituals, or 
psychotic symptoms.  There has been no showing of gross 
impairment in thought or communication, like spatial 
disorientation.  In sum, the level of impairment contemplated 
by the rating schedule for 50, 70, or 100 percent ratings is 
far more severe than that demonstrated by the veteran. 

As of December 22, 2006, the AOJ raised the veteran's 
disability rating to 30 percent.  Evidence submitted since 
that date includes VA outpatient clinical records that show 
continued complaints of depressive thoughts, anger, 
hypervigilance, increased crying spells and anxiety, along 
with symptoms that indicate possible auditory and visual 
hallucinations that induce panic.  The veteran reported 
improvement in his ability to obtain restful sleep with 
medication.  See VA outpatient record, April 2007.  

The evidence also includes a VA social work treatment note 
that diagnosed panic attacks.  The date of this treatment 
note was selected by the RO as the effective date for the 
grant of the higher 30 percent evaluation.  However, the 
exact nature of the veteran's acute PTSD symptomatology, in 
so far as whether they are more properly diagnosed as anxiety 
attacks or "true" panic attacks, appears to be in question.  
See, e.g., VA exam, April 2006; VA Outpatient record 
addendum, February 2007.  Regardless of this distinction, as 
previously discussed, the Board finds that the veteran meets 
the criteria for a 30 percent evaluation based upon the 
complete picture of his symptomatology which produced an 
intermittent inability to perform occupational tasks.  Thus, 
further consideration of whether the panic attacks were 
properly diagnosed is unnecessary.  

After December 2006, the record reflects that the veteran 
continued to experience PTSD symptoms to include an increased 
startle response and hypervigilance.  He also reported 
becoming panicked after seeing things move in his peripheral 
vision and hearing explosions, rapid fire and sirens that no 
one else hears.  He reported improvement in his sleep 
patterns but feeling more anxious and irritable than before.  
See VA outpatient treatment record, April 2007.  The evidence 
of record supports a 30 percent evaluation for PTSD, but no 
higher. 

Based upon all the evidence of record, the criteria for a 
rating in excess of 30 percent have not been met for the 
second appellate period beginning on December 22, 2006.  The 
veteran continued to deny homicidal or suicidal intent and 
have mood congruent with conversation, with judgement and 
insight intact.  There were no delusions, paranoias, or 
obsessions present in the veteran's thought processes.  The 
veteran continued to be fully oriented to person, place, 
date, and time.  See VA outpatient treatment record, supra.  
The record does not indicate that the veteran had impaired 
abstract thinking or memory, difficulty in understanding 
complex commands, or panic attacks occurring more than once a 
week as contemplated by the higher 50 percent evaluation.  
Deficiencies in most areas or total occupational and social 
impairment, such as that contemplated by 70 and 100 percent 
ratings respectively, are also not demonstrated by the 
record. 

In summation, the veteran warrants an increase to a 30 
percent evaluation for the initial appellate period between 
August 16, 2005 and December 22, 2006.  The veteran has not 
warranted an evaluation higher than 30 percent at any point 
during the pendency of this appeal. 

Lastly, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected PTSD has necessitated frequent periods of 
hospitalization.  While the appellant may assert that his 
disability has interfered with his employability, the 
evidence of record simply does not support a conclusion that 
any such impairment is beyond that already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  In the absence of the factors set forth above, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent initial rating for post-traumatic 
stress disorder, effective prior to December 22, 2006, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.
 
Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder, effective as of December 22, 2006, 
is denied.


REMAND

The veteran seeks service connection for lumbosacral strain 
with mild scoliosis resulting in lower back pain.  He 
contends that this condition initially manifested during 
military service, due, in part, to wearing an armored vest 
and hitting a crater caused by an improvised explosive devise 
while on deployment to Iraq.  See Veteran's statement, 
February 2008; see also Service treatment records, July 2005.  
A review of the record reflects that further evidentiary 
development is necessary in this case, to include a medical 
opinion as to the exact nature and etiology of the veteran's 
current back condition. 

VA must provide a medical examination and/or obtain a medical 
opinion when there is: (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2007).  

Here, medical evidence establishes that the veteran has 
received treatment for back pain.  See Private treatment 
records, August 2005.  Lumbosacral strain with mild scoliosis 
was diagnosed upon VA examination in March 2006.  During the 
pendency of this appeal, the veteran has continued to be 
treated for back pain, and an additional diagnosis of disc 
bulges at the T3-4 and 4-5 levels was rendered based upon 
magnetic resonance imaging conducted in February 2007.  

The veteran's service treatment records confirm multiple 
documented reports of back pain beginning in February 2005, 
to include reported symptoms of back spasm and neck pain.  
See Service treatment records, February 2005 and July 2005.  
The question therefore remains whether the evidence indicates 
that there may be an association between the in-service back 
symptoms and the veteran's current disability.  Such an 
indication will be found when there is "medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation."  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006). 

In the present case, there is no medical evidence of nexus 
within the record.  There is, however, lay evidence of 
continuing back pain following the veteran's combat 
deployment to Iraq.  The veteran variously attributed his 
back symptoms to wearing a heavy protective vest and carrying 
heavy packs while in Iraq, and to riding in a humvee when it 
hit a crater created by an improvised explosive device.  
While there is no medical evidence of a particular injury or 
event that resulted in the veteran's back condition, the 
consistency of reports showing the absence of back symptoms 
before deployment and the presence of such symptoms during 
and after deployment tends to indicate that there may be some 
connection between his current back condition and his 
military service.  Therefore, a medical opinion as to the 
etiology of the veteran's current disability is required.

Accordingly, the case is REMANDED for the following action:

1. The veteran must be afforded a VA spine 
examination to determine the nature and 
etiology, as well as correct diagnoses of, 
any current back disabilities.  The claims 
folder, to include all records and a copy 
of this remand, must be made available to 
the examiner for review in conjunction 
with the examination.

The examiner should indicate any currently 
diagnosed back disability, to include 
lumbosacral strain, scoliosis, and bulging 
discs, noting the approximate date of 
onset, and then provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current back 
disability is related to the veteran's in-
service symptoms.  Attention is invited to 
the tabbed and dated service treatment 
records.

As mild scoliosis was noted on the 
veteran's entrance examination, the 
examiner is further asked to opine as to 
whether this condition increased in 
severity due to the veteran's military 
service.  If such increase is found, the 
examiner is asked to render an opinion as 
to whether it was due to the natural 
progress of the scoliosis, or rather, 
whether it permanently increased in 
severity.

The examiner should conduct all tests or 
special studies deemed necessary to render 
a diagnosis and the requested opinion.  A 
complete rationale for all opinions 
expressed must be provided.

2.  Upon completion of the above-requested 
development, readjudicate the veteran's 
service connection claim for a back 
disability, including consideration under 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


